Citation Nr: 1032349	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  09-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment 
from the Filipino Veterans Equity Compensation (FVEC) fund.  


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 RO decision that determined that the 
appellant had no legal entitlement to a one-time payment from the 
FVEC fund.  In April 2010, the appellant testified at a Travel 
Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The RO received the appellant's claim for a one-time payment from 
the FVEC fund in February 2009.  In a June 2009 decision, the 
appellant's claim for a one-time payment from the FVEC fund was 
denied on the basis that the National Personnel Records Center 
(NPRC) found that he had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  

The Board observes that in April 2009, the RO requested 
verification of the appellant's service from the NPRC.  The RO 
indicated that the appellant's branch of service was as a 
guerilla, that he served from November 17, 1942, to June 27, 
1945; and that his unit of assignment was E Company, 1st Straughn 
Division, Fil-American Irregular Troops.  The RO spelled the 
appellant's last name as "Bulanhagui".  In a May 2009 response, 
the NRPC reported that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

The Board notes, however, that the appellant has provided 
additional documents for the express purpose of supporting his 
assertion that he had service with the United States Armed Forces 
during World War II.  For example, a February 1946 Affidavit for 
Philippine Army Personnel indicated that the appellant reported 
that he had guerilla service from June 28, 1945, to January 1, 
1946.  The appellant also indicated that he had other service, 
including with A Company, 1st Battalion, Straughn Division, Fil-
American Irregular Troops from November 17, 1942, to June 27, 
1945.  

An August 1980 guerilla verification slip from the Armed Forces 
of the Philippines, General Headquarters, indicated that the 
appellant served with E Company, 1st Provincial Batallion, Fil-
American Irregular Troops, and that his unit date of recognition 
was June 1945.  

A May 1991 certification from the Armed Forces of the 
Philippines, General Headquarters, Department of National 
Defense, indicated that the Veteran joined A Company, 1st 
Batallion, Fil-American Irregular Troops (F-23) on November 17, 
1942, and that he was processed on October 22, 1945.  There was a 
notation that his military status was as a guerilla.  

The Board further notes that all the documents of records list 
the Veteran's last name as being spelled as "Bulanhagui".  The 
Board observes, however, that at the April 2010 Board hearing, 
the appellant testified that his last name had also been spelled 
as "Bulanhaui".  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), 
the U.S. Court of Appeals for the Federal Circuit held that, 
pursuant to both 38 C.F.R. § 3.203(c) and the Secretary's 
statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), 
new evidence submitted by a claimant (including relevant lay 
affidavits and documentary evidence) in support of a request for 
verification of service from the service department must be 
submitted to the service department for review.  Here, it appears 
that the appellant has submitted new evidence and argument.  
Consequently, another request for verification of service from 
the service department should be submitted.  

The Board observes, as noted above, that the February 1946 
Affidavit for Philippine Army Personnel referred to the appellant 
having service with A Company, 1st Battalion, Straughn Division, 
Fil-American Irregular Troops, from November 17, 1942 to June 27, 
1945, and the May 1991 certification from the Armed Forces of the 
Philippines, General Headquarters, Department of the National 
Defense, reported that he served with A Company, 1st Batallion, 
Fil-American Irregular Troops (F-23) on November 17, 1942, with 
processing on October 22, 1945.  The Board notes that the May 
2009 response from the NRPC only addressed appellant's service 
from November 17, 1942, to June 27, 1945, with E Company, 1st 
Straughn Division, Fil-American Irregular Troops.  Additionally, 
the NPRC did not address the spelling of the appellant's last 
name as reported at the April 2010 Board hearing.  As the 
additional documentation submitted by the appellant (i.e., 
showing service with "A" Company as opposed to "E" Company), 
as well as the additional spelling of his last name, have not 
been submitted to the NPRC in conjunction with a request for 
verification of appellant's service, such information should be 
forwarded to the service department for the purpose of attempting 
to verify his service.  See Capellan, 539 F.3d at 1381-1382 
(holding that the correct interpretation of the governing 
statutes and regulations requires that a claimant's new evidence 
be submitted and considered in connection with a request for 
verification of service from the service department, and that VA 
is required to ensure consideration of all procurable and 
assembled data, including lay evidence, in connection with a 
request for verification of service from the service department).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact the National Personnel Records 
Center (NPRC) and make a new request for 
verification of the appellant's service.  
Provide NPRC copies of all relevant evidence 
(including lay and documentary evidence) 
regarding the appellant's claimed service.  
The evidence to be submitted to the NPRC 
should include the following: (1) a February 
1946 Affidavit for Philippine Army Personnel 
which indicated that the appellant reported 
that he had guerilla service from June 28, 
1945, to January 1, 1946, as well as other 
service, including with A Company, 1st 
Battalion, Straughn Division, Fil-American 
Irregular Troops, from November 17, 1942 to 
June 27, 1945; (2) a May 1991 certification 
from the Armed Forces of the Philippines, 
General Headquarters, Department of National 
Defense, which indicated that the Veteran 
joined A Company, 1st Batallion, Fil-American 
Irregular Troops (F-23) on November 17, 1942, 
that he was processed on October 22, 1945, 
and that his military status was as a 
guerilla; (3) and the testimony from the 
appellant that his last name was also spelled 
as "Bulanhaui".  

2.  After receipt of NPRC's reply, and after 
any other development indicated by the state 
of the record, readjudicate the issue of 
whether the appellant has legal entitlement to 
a one-time payment from the FVEC fund.  If the 
benefit sought remains denied, the appellant 
should be provided a supplemental statement of 
the case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



